Citation Nr: 1129917	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The service department has verified that the appellant served on active duty in the U.S. Marine Corps from March 1951 to June 1952.  He was also a member of the Marine Corps Reserve for many years, although the exact dates have not been verified.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for tinnitus and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for hearing loss.  


FINDINGS OF FACT

1.  In an October 1986 rating decision, the RO denied service connection for bilateral hearing loss.  Although the appellant was duly notified of the RO's decision and his appellate rights in an October 1986 letter, he did not perfect an appeal within the applicable time period.

2.  The appellant requested reopening of his claim of service connection for bilateral hearing loss in March 2006.

3.  Evidence received since the final October 1986 rating decision denying service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

4.  The evidence is in equipoise as to whether the appellant's current bilateral hearing loss and tinnitus are causally related to noise exposure during the appellant's period of active duty in the Marine Corps as well as his active and inactive duty for training in the Marine Corps Reserve.  


CONCLUSIONS OF LAW

1.  The October 1986 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Affording the appellant the benefit of the doubt, bilateral hearing loss and tinnitus were incurred during service.  38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

Service treatment records corresponding to the appellant's period of active duty in the U.S. Marine Corps are negative for complaints or findings of hearing loss or tinnitus.  At his June 1952 service separation medical examination, the appellant's ears were normal on clinical evaluation and his hearing acuity was 15/15 on whispered and spoken voice testing.  

In January 1985, the appellant submitted an application for VA compensation benefits, seeking service connection for bilateral hearing loss.  On his application, the appellant indicated that he had had significant noise exposure during his period of active duty in the Marine Corps, as well as during his subsequent service in the Marine Corps Reserve.  He indicated that he had worked on the flight line as a jet mechanic and had worn no hearing protection.  

In support of his claim, the appellant submitted service treatment records corresponding to his membership in the Marine Corps Reserve.  In pertinent part, these records include the results of annual audiometric tests performed between May 1975 and May 1984.  

Audiometric testing conducted in May 1975 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
40
50
LEFT
25
20
5
45
40

Audiometric testing conducted in May 1976 showed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
45
45
LEFT
20
20
10
50
25

Service treatment record show that in September 1976, apparently during a period of active duty for training or inactive duty training, the appellant sought treatment for a cold and complained of being "hard of hearing."  The appellant was given decongestants and a hearing test was recommended.  

At an annual audiometric test conducted in May 1977, the appellant's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
30
40
LEFT
30
15
10
40
50

Audiometric testing conducted in April 1978 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
50
45
LEFT
25
20
15
45
50

A reference audiogram conducted in April 1979 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
50
60
LEFT
30
25
10
55
65

Audiometric testing conducted in April 1980 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
60
LEFT
25
25
20
45
45

Audiometric testing conducted in April 1981 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
50
60
LEFT
20
25
25
50
60

Audiometric testing conducted in April 1982 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
50
60
LEFT
30
25
15
50
70

Audiometric testing conducted in April 1983 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
50
60
LEFT
35
30
10
50
60

Audiometric testing conducted in May 1984 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
50
60
LEFT
35
30
35
20
60

In connection with his claim of service connection for hearing loss, the appellant underwent VA medical examination in March 1985 at which he reported that he had noticed a gradual onset of bilateral hearing loss beginning in 1960.  The appellant also reported periodic ringing in both ears which had started with a sudden onset in 1959 or 1960.  The appellant reported a history of military noise exposure during active duty from 1951 to 1952, as well as during his service with the Marine Corps Reserve.  He reported that he had worked on the military flight line without hearing protection in a significant noise environment.  In his civilian life, the appellant indicated that he worked in construction and wore hearing protection.  On examination, the appellant's ears were normal.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
55
55
LEFT
35
25
15
55
50

Speech audiometry revealed speech recognition ability of 98 percent at 78 decibels, bilaterally.  The diagnosis was bilateral symmetrical mild to moderate high frequency hearing loss with good speech discrimination.  

In an October 1986 rating decision, the RO denied service connection for bilateral high frequency hearing loss, finding that the condition was not shown during the appellant's period of active duty, nor was it shown to be the result of an injury during active duty for training.  The appellant was duly notified of the RO's decision and his appellate rights in an October 1986 letter, but he did not appeal.  

In March 2006, the appellant submitted another claim of service connection for hearing loss, which he again contended was due to acoustic trauma from working on the flight line in service.  The appellant also claimed entitlement to service connection for tinnitus.  

In connection with his claim, the appellant underwent VA medical examination in July 2006.  He reported a history of military noise exposure while working on the flight line.  He reported a history of civilian noise exposure while working in construction.  The appellant indicated that he had worn hearing protection in his civilian occupation, but not in the military.  The appellant reported that he had developed bilateral tinnitus in 1959.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
65
65
LEFT
55
50
65
70
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss and tinnitus.  The examiner noted that the appellant had a history of both military and civilian noise exposure.  As a result, she indicated that it was not possible to delineate the etiology of the hearing loss and tinnitus.  She stated that although it was possible that the hearing loss and tinnitus had been incurred in service, the ratio of possibility is so difficult to determine that it would be speculative.  

Thereafter, the appellant submitted numerous photographs taken during service depicting him in and around military aircraft.  He is not wearing hearing protection in any of the photographs.  

At his June 2011 Board hearing, the appellant testified that he first noticed ringing in his ears in approximately 1959, while working on the flight line.  He indicated that he had had tinnitus ever since.  The appellant emphasized that he had served in the Marine Corps and Marine Corps Reserve for twenty five years, during which time he had had significant noise exposure with no hearing protection.  He emphasized that it was his belief that his hearing loss and tinnitus were related to that military noise exposure. 


Applicable Law

New and material evidence

In general, decisions of the RO that are not appealed in the prescribed time period are final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002). 

The term "active military, naval, or air service" means active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

The appellant seeks service connection for bilateral hearing loss and tinnitus.  He contends that such conditions are causally related to his exposure to significant acoustic trauma in connection with his duties on the flight line, both in the Marine Corps and the Marine Corps Reserve.

As a preliminary matter, the Board finds that the additional evidence received since the final October 1986 rating decision denying service connection for bilateral hearing loss is new and material within the meaning of 38 C.F.R. § 3.156 and warrants reopening of the appellant's claim of service connection for right ear hearing loss.  As set forth above, the additional evidence includes the July 2006 VA medical examination report acknowledging the possibility that the appellant's hearing loss was due to in-service noise exposure.  Given the basis for the prior denial, the Board finds that new and material evidence has been received and will proceed with consideration of the appellant's reopened claim of service connection for hearing loss on the merits.

Turning to the merits of the claim, the Board notes that the appellant has provided credible statements of significant in-service noise exposure, both during his period of active duty in the Marine Corps and during his periods of active duty for training and inactive duty training in the Marine Corps Reserve.  Acoustic trauma is the type of injury for which service connection based upon active duty or inactive duty for training in the course of reserve service may be granted.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The Board further notes that the appellant's service records corroborate his duties on the flight line, an environment consistent with significant acoustic trauma.  Based on the foregoing, the Board finds that there is ample evidence to establish that the appellant sustained significant acoustic trauma during service.  

In addition to evidence of in-service noise exposure, the record on appeal contains the results of the July 2006 VA medical examination documenting that the appellant presently exhibits a bilateral hearing loss disability which meets the criteria of 38 C.F.R. § 3.385, as well as tinnitus.  The examination report further makes clear that the appellant's hearing loss and tinnitus are consistent with noise exposure.  

Although the examiner indicated that she was unable to state with sufficient certainty whether the appellant's current hearing loss and tinnitus were attributable to military noise exposure versus civilian noise exposure, the Board concludes that reasonable doubt must be resolved in favor of the appellant.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service- connected disability).  In other words, given the record on appeal, the Board find that the evidence is in relative equipoise as to whether the appellant's current bilateral hearing loss and tinnitus are due to military noise exposure versus civilian noise exposure.  The evidence in favor of the appellant's claim also includes his credible testimony to the effect that he used hearing protection during his civilian occupation but not during his military service.  

Again, the appellant currently exhibits a bilateral hearing loss disability and tinnitus, both of which have been determined to be associated with noise exposure.  Although the exact portion of the appellant's hearing loss attributable to in-service noise exposure versus civilian noise exposure may not be certain, absolute certainty is not required.  As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Rather, the Board finds that the evidence is in equipoise as to whether the appellant's current hearing loss and tinnitus are due to in-service noise exposure.  Under these circumstances, the record is sufficient to award service connection.  





ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


